Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Preliminary Amendment filed 3/25/20 is acknowledged. Claims 1-41 are present and under consideration.
2.	Claims 1-37 are allowed, subject to the following Examiner’s Amendment.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ representative Mr. Derick E. Allen on May 31, 2022.
Cancel claims 38-41 without prejudice.
Amend claims as follows:
Claim 1, line 5, delete “80%, 85%, 86%, 87%, 88%, 89%”.
Claim 1, lines 8-9, delete “80%, 85%, 86%, 87%, 88%, 89%”.
Claim 33, line 6, delete “80%, 85%, 86%, 87%, 88%, 89%”.
Claim 33, lines 9-10, delete “80%, 85%, 86%, 87%, 88%, 89%”.
Claim 34, line 1, delete “A process” and replace with “The process”.
Claim 35, line 1, delete “A process” and replace with “The process”.
Claim 36, line 1, delete “A process” and replace with “The process”.
Claim 37, line 1, delete “A process” and replace with “The process”.


  
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various sequence, patent and non-patent data bases it is determined that claims 1-37 drawn to a process for treating an oil comprising a chlorophyll substrate, the process comprising contacting the oil with a polypeptide having decolorase activity or a composition comprising the polypeptide, wherein the polypeptide is selected from the group consisting of: a. a polypeptide which has at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or at least 99%, or 100% identity to amino acids 1 to 318 of SEQ ID NO: 1; and, b. a polypeptide encoded by a nucleic acid sequence that has at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or at least 99%, or 100% identity to the nucleic acid sequence of SEQ ID NO: 2. are unobvious and patentable over prior art of record. US 20120149927 A1 is the closest prior art of record and teaches a method for treating a pyropheophytin-containing plant oil, comprising contacting the oil with an enzyme which is capable of hydrolysing pyropheophytin, wherein the enzyme has a pheophytinase to pyropheophytinase activity ratio of less than 80. While the current application discloses the pyropheophytinase to be an example of decolorase (see PGPub: 20210139871, §0073), however, does not teach the sequence(s) or the steps or substrates involved or the motivation to make the invention obvious.
5.	Information Disclosure Statement filed 3/25/20 is acknowledged. A signed copy is provided with this Office Action.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940